Citation Nr: 0801369	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss. 



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's July 2004 notice of disagreement, he 
essentially indicated that his hearing loss had continued to 
worsen over time.  The veteran was last afforded a VA 
examination in May 2003, over four years ago.  VA is obliged 
to provide an examination when there is evidence, that the 
service-connected disability has increased in severity since 
the most recent rating examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  A new audiology evaluation 
is, therefore, required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiology examination to determine the 
current severity of his bilateral 
hearing loss. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  His VA claims file 
must be made available to the examiner 
for a review of the pertinent medical 
history.


2.  If the veteran fails to report to 
any scheduled examination, the agency 
of original jurisdiction must obtain 
and associate with the claims file 
copies of any notices of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



